 

Exhibit 10.3

 

Weatherford International plc

2019 Equity Incentive Plan

 

Global Restricted Share Unit Award Agreement - Officer

Dated as of April 17, 2020 (“Grant Date”)

 

Weatherford International plc (the “Company”) hereby grants to Christian Garcia
(“Participant”) a restricted share unit award (the “RSUs”) with respect to
68,966 ordinary shares of the Company (the “Shares”), pursuant to and subject to
the terms and conditions set forth in the Company’s 2019 Equity Incentive Plan,
as amended from time to time (the “Plan”) and to the terms and conditions set
forth in this Restricted Share Unit Award Agreement, including the Appendix (the
Restricted Share Unit Award Agreement and the Appendix are referred to,
collectively, as the “Award Agreement”).

 

1.                   Vesting and Issuance of Shares.

 

(a)                Participant’s right to receive Shares subject to the RSUs
granted under this Award Agreement shall vest in accordance with the schedule
set forth in the Participant’s online account with the Company’s designated
broker/stock plan administrator1 (each such date being a “Vesting Date”),
subject to Participant’s continued Service with the Company or an Affiliate on
each Vesting Date, except as provided in this Section (1), and except that any
fractional installments shall be carried forward and vest when such combined
fractional installments result in one full Share.

 

(b)               Participant shall not be entitled to receive an amount equal
to any cash dividend paid by the Company upon one Share for each RSU held by
Participant when such dividend is paid or at any later date.

 

(c)                Notwithstanding Section 1(a), if a Change in Control occurs,
and the successor or purchaser in the Change in Control has assumed the
Company’s obligations with respect to the RSUs or provided a substitute award
and, within 12 months following the occurrence of the Change in Control,
Participant’s Service is terminated without Cause or Participant terminates
his/her Service with the Company for Good Reason, the RSUs shall become fully
vested as of the time immediately prior to such termination of Service, then all
remaining forfeiture restrictions shall immediately lapse and the Vesting Date
shall be deemed to be the date immediately preceding such termination of
Service.

 

(d)               Notwithstanding Section 1(a), if Participant’s Service
terminates by reason of Disability, the Shares subject to the RSUs that have not
yet vested shall vest as of the date of such termination of Service (such date
also being a “Vesting Date”) and all remaining forfeiture restrictions shall
immediately lapse.

 

(e)                Notwithstanding Section 1(a), if Participant’s Service
terminates due to death, the Shares subject to the RSUs that have not yet vested
shall vest as of the date of such termination of Service (such date also being a
“Vesting Date”) and all remaining forfeiture restrictions shall immediately
lapse.

 

(f)                 If Participant’s Service is terminated for any reason or in
any circumstances other than those specified in Section 1(c) through (e) above,
all unvested RSUs shall cancel and be forfeited as of the date of termination of
Service and Participant shall have no right to or interest in such RSUs or the
underlying Shares. On each Vesting Date (or within 30 days thereof), the Company
shall cause to be issued to Participant Shares with respect to the RSUs that
become vested on such Vesting Date. However, if the RSUs are considered an item
of deferred compensation subject to Section 409A of the Code and the Shares are
distributable at a time or times by reference to a Participant’s separation from
service (within the meaning of Section 409A(a)(2)(A)(i) of the Code) and
Participant on the date of the Participant’s separation from service is both
subject to U.S. federal income taxation and a “specified employee” (within the
meaning of Section 409A(a)(2)(B)(i) of the Code), any Shares that would
otherwise be issuable during the 6-month period commencing on Participant’s
separation from service will be issued on the first day which immediately
follows the last day of the 6-month period that commences on Participant’s
separation from service (or, if Participant dies during such period, within 30
days after Participant’s death). Such Shares shall be validly issued, fully paid
and non-assessable. Participant will not have any of the rights or privileges of
a shareholder of the Company in respect of any Shares subject to the RSUs unless
and until such Shares have been issued to Participant.

 



 



1 1/3 of the Award shall vest on the Grant Date, 1/3 of the Award shall vest on
January 6, 2021, and 1/3 of the Award shall vest on January 6, 2022.

 



 

 

 

2.                   Definitions.

 

For purposes of this Award Agreement, capitalized terms not otherwise defined in
this Award Agreement shall have the meanings given to such terms in the Plan.
The following term is specifically defined for purposes of this Award Agreement:

 

(a)                For purposes of this Award Agreement, “Good Reason” shall
mean (i) the Participant having “Good Reason” to terminate the Participant’s
employment or service, as defined in any employment or consulting agreement
between the Participant and the Company at the time of such termination or (ii)
in the absence of any such employment or consulting agreement (or the absence of
any definition of “Good Reason” contained therein), the occurrence (without the
Participant’s express written consent), but only following the Grant Date, of
any one of the following acts by the Company; provided, that, (x) the
Participant gives notice to the Company within thirty (30) days after the
initial occurrence of the Good Reason event, (y) such event is not fully
corrected in all material respects within thirty (30) days following receipt of
the Participant’s written notification and (z) the Participant terminates the
Participant’s employment and service with the Weatherford Group on the date
following the expiration of such thirty (30)-day cure period: (A) a material
reduction in the Participant’s annual base salary or annual target bonus
opportunity (except in the event of an across the board reduction in annual base
salary or annual target bonus opportunity applicable to similarly situated
employees); (B) a material diminution in the authority, duties or
responsibilities of the Participant; provided that if the Company is a public
company a change resulting from the Company no longer being a public company
shall not be a basis for a Good Reason termination; or (C) a requirement that
the Participant transfer to a work location that is more than fifty (50) miles
from such Participant’s principal work location and that materially increases
Participant’s commute.

 

3.                   Transfer Restrictions. Except as specified herein or in the
Plan, the RSUs may not be sold, assigned, pledged, exchanged, hypothecated or
otherwise transferred, encumbered or disposed of. Any such attempted sale,
assignment, pledge, exchange, hypothecation, transfer, encumbrance or
disposition in violation of this Award Agreement or the Plan shall be void, and
the Company shall not be bound thereby.

 

4.                   Voting and Other Rights. Participant shall have no rights
as a shareholder of the Company in respect of the RSUs, including the right to
vote and to receive dividends and other distributions, until delivery of Shares
in satisfaction of such RSUs.

 

5.                   Responsibility for Taxes.

 

(a)                Participant acknowledges that, regardless of any action taken
by the Company or, if different, Participant’s employer (the “Employer”), the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to
Participant’s participation in the Plan and legally applicable to Participant
(“Tax-Related Items”) is and remains Participant’s responsibility and may exceed
the amount, if any, actually withheld by the Company or the Employer.
Participant further acknowledges that the Company and the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the RSUs; and (ii) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
RSUs to reduce or eliminate Participant’s liability for Tax-Related Items or
achieve any particular tax result. Further, if Participant is subject to
Tax-Related Items in more than one jurisdiction, Participant acknowledges that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

 



2

 

 

(b)               To satisfy any withholding obligations of the Company and/or
the Employer with respect to Tax-Related Items, the Company will withhold Shares
otherwise issuable upon vesting of the RSUs. Alternatively, or in addition, in
connection with any applicable withholding event, Participant authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy their obligations, if any, with regard to all Tax-Related Items by one
or a combination of the following: (i) withholding from Participant’s wages or
other cash compensation paid to Participant by the Company or the Employer, (ii)
withholding from proceeds of the sale of Shares acquired upon vesting of the
RSUs either through a voluntary sale or through a mandatory sale arranged by the
Company (on Participant’s behalf pursuant to this authorization without further
consent) and/or (iii) requiring Participant to tender a cash payment to the
Company or an Affiliate in the amount of the Tax-Related Items; provided,
however, that if Participant is a Section 16 officer of the Company under the
Exchange Act, the withholding methods described in this Section 3(b)(i), (ii),
and (iii) will only be used if the Committee (as constituted to satisfy Rule
16b-3 of the Exchange Act) determines, in advance of the applicable withholding
event, that one of such withholding methods will be used in lieu of withholding
Shares.

 

(c)               The Company may withhold for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including maximum applicable rates in Participant’s jurisdiction(s), in which
case Participant may receive a refund of any over-withheld amount in cash and
will have no entitlement to the equivalent amount in Shares. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.

 

6.                   Notices. Any notice, instruction, authorization, request or
demand required hereunder shall be in writing, and shall be delivered either by
personal delivery, by facsimile, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
address indicated below on the execution page of this Award Agreement, and to
Participant at Participant’s address indicated in the Company’s register of Plan
participants, or at such other address and number as a party shall have
previously designated by written notice given to the other party in the manner
hereinabove set forth. Notices shall be deemed given when received, if sent by
facsimile (confirmation of such receipt by confirmed facsimile transmission
being deemed receipt of communications sent by facsimile means); and when
delivered and receipted for (or upon the date of attempted delivery where
delivery is refused), if hand-delivered, sent by express courier or delivery
service, or sent by certified or registered mail, return receipt requested.

 

7.                   Clawback. Participant shall be subject to the Company's
clawback, forfeiture or other similar policies in accordance with Section 19 of
the Plan. By accepting this Award, Participant is deemed to have acknowledged
and consented to the Company's application, implementation and enforcement of
any such policy adopted of the Company, whether adopted prior to or following
the Grant Date (and any provision of applicable law relating to reduction
cancellation, forfeiture or recoupment), and to have agreed that the Company may
take such actions as may be necessary to effectuate any such policy or
applicable law, without further consideration or action by Participant.

 



3

 

 

8.                   Electronic Delivery and Participation. The Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan by electronic means or to request Participant’s consent to participate
in the Plan by electronic means. By receipt of this RSU grant, Participant
hereby consents to receive such documents by electronic delivery and agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.

 

9.                   Choice of Law and Venue. The RSU grant and the provisions
of this Award Agreement shall be governed by and construed in accordance with
the laws of the State of Texas without regard to such state’s conflict of laws
or provisions, as provided in the Plan. For purposes of litigating any dispute
that arises under this grant or this Award Agreement, the parties hereby submit
to and consent to the jurisdiction of the federal and state courts of the State
of Texas

 

10.               Binding Effect; Amendment. The Committee has the right to
amend, alter, suspend, discontinue or cancel the RSUs, prospectively or
retroactively; provided that no such amendment shall materially and adversely
affect the Participant’s rights under this Award Agreement without the
Participant’s consent except as provided in Section 14 hereof.

 

11.               No Right to Continued Service. Neither the Plan nor this Award
Agreement shall confer upon the Participant any right to continued employment or
service. Further, nothing in the Plan or this Agreement shall be construed to
limit the discretion of the Company to terminate the Participant’s Service at
any time for any reason.

 

12.               Severability. The provisions of this Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

13.               Country-Specific Provisions. The RSUs and the Shares subject
to the RSUs shall be subject to any special terms and conditions for
Participant’s country set forth in the Appendix. Moreover, if Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country will apply to Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons. The Appendix
constitutes part of this Award Agreement.

 

14.               Imposition of Other Requirements. This grant is subject to,
and limited by, all applicable laws and regulations and to such approvals by any
governmental agencies or national securities exchanges. to the extent
applicable, as may be required. Participant agrees that the Company shall have
unilateral authority to amend the Plan and this Award Agreement without
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to the issuance of Shares (including any state "blue sky" laws).
The Company reserves the right to impose other requirements on Participant’s
participation in the Plan, on the RSUs and on any Shares acquired under the
Plan, to the extent the Company determines it is necessary or advisable for
legal or administrative reasons, and to require Participant to sign any
additional agreements or undertakings that may be necessary to accomplish the
foregoing.

 

15.               Waiver. Participant acknowledges that a waiver by the Company
of breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach by Participant or any other participant in the Plan.

 



4

 

 

16.               No Advice Regarding Grant. The Company is not providing any
tax, legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan, or his or her acquisition or
sale of the underlying Shares. Participant should consult with his or her own
personal tax, legal and financial advisors regarding Participant’s participation
in the Plan before taking any action related to the Plan.

 

17.               Insider Trading Restrictions/Market Abuse Laws. Participant
acknowledges that Participant may be subject to insider trading restrictions
and/or market abuse laws in applicable jurisdictions including, but not limited
to, the United States and, if different, Participant’s country of residence,
which may affect his or her ability to acquire or sell Shares or rights to
Shares (e.g., RSUs) under the Plan during such times as Participant is
considered to have “inside information” regarding the Company (as defined by the
laws in the applicable jurisdictions). Any restrictions under these laws or
regulations are separate from and in addition to any restrictions that may be
imposed under any applicable Company insider trading policy. Participant is
responsible for ensuring his or her compliance with any applicable restrictions
and should speak to his or her personal legal advisor on this matter.

 

18.               Foreign Asset/Account Reporting; Exchange Controls.
Participant acknowledges that, depending on his or her country of residence,
Participant may be subject to foreign asset and/or account reporting
requirements and/or exchange controls as a result of the vesting and settlement
of the RSUs, the acquisition, holding and/or transfer of Shares or cash
resulting from participation in the Plan and/or the opening and maintaining of a
brokerage or bank account in connection with the Plan. For example, Participant
may be required to report such assets, accounts, account balances and values
and/or related transactions to the tax or other authorities in his or her
country. Participant may also be required to repatriate sale proceeds or other
funds received pursuant to the Plan to his or her country through a designated
bank or broker and/or within a certain time after receipt. Participant is
responsible for ensuring compliance with any applicable requirements and should
speak to his or her personal legal advisor regarding these requirements.

 

19.              Code Section 409A. The Company intends that payments under this
Award Agreement will either comply with or be exempt from Section 409A and,
accordingly, to the maximum extent permitted, this Award Agreement shall be
interpreted to be exempt from Section 409A or in compliance therewith, as
applicable. To the extent the Company determines that this Award Agreement is
subject to Section 409A, but does not conform with the requirements of Section
409A, the Company may at its sole discretion amend or replace the Award
Agreement to cause the Award Agreement to comply with Section 409A.
Notwithstanding anything to the contrary, neither the Committee (or any member
thereof) nor any member of the Weatherford Group (or any employee, director or
officer thereof) guarantees that this Award Agreement complies with, or is
exempt from, Section 409A and none of the foregoing shall have any liability
with respect to any failure to so comply or to be so exempt.

 

20.               No Secured Rights. Participant’s right to payments under this
Award Agreement shall not constitute nor be treated as property or as a trust
fund of any kind. Participant’s rights are limited exclusively to the right to
receive Shares as provided in the Award Agreement. Participant shall not have
any rights as an owner of the Company with respect to any RSUs granted to
Participant. All benefits payable to Participant shall be payable solely from
the general assets of the Company and no separate or special funds shall be
established and no segregation of assets shall be made to assure the payment of
benefits to Participant. Participant’s rights shall be limited to those rights
that are specifically enumerated in the Award Agreement, and such rights shall
be for all purposes, unsecured contractual creditors’ rights against the Company
only.

 

21.               Plan and Award Agreement. This Award is subject to all of the
terms and conditions in this Award Agreement and in the Plan. The terms and
provisions of the Plan are incorporated herein by reference. In the event of a
conflict or inconsistency between the terms and provisions of the Plan and this
Award Agreement, the Plan shall govern and control. Participant hereby
acknowledges receiving a copy of the Plan. This Award Agreement and the Plan
constitute the entire agreement of the parties and supersede all prior
undertakings and agreements with respect to the subject matter hereof.

 



5

 

 

22.               Counterparts. This Award Agreement may be executed in
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Counterpart signature
pages to this Agreement transmitted by facsimile transmission, by electronic
mail in portable document format (.pdf), or by any other electronic means
intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing an original signature.

 

23.               Acknowledgement & Acceptance within 30 Days. This grant is
subject to acceptance, within 30 days of the Grant Date, by electronic
acceptance through the website of Bank America Merrill Lynch, the Company’s
share plan administrator, or by signed documents delivered to the Company.
Failure to accept the RSUs within 30 days of the Grant Date may result in
cancellation of the RSUs.

 

By Participant’s execution or electronic acceptance of this Award Agreement
(including the country-specific appendix attached hereto) in the manner
specified by the Company or Committee, Participant and the Company have agreed
that the RSUs are granted under and governed by the terms and conditions of this
Award Agreement (including any country-specific appendix attached hereto) and
the Plan.

 

Signed for and on behalf of the Company:           [Name]   [Title]  

 

2000 St. James Place

Houston, Texas, USA 77056

 



6

 